          Case 3:20-cv-00133-JCH Document 91 Filed 05/06/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT
 __________________________________
 JAKUB MADEJ
                                                      CIVIL ACTION No. 3:20-cv-00133-JCH
         Plaintiff,

 v.
                                                      JURY TRIAL DEMANDED
 YALE UNIVERSITY, MARK SCHENKER
 JESSIE ROYCE HILL, MARVIN CHUN,
                                                      MAY 6, 2020
 PETER SALOVEY

      Defendants.
 DEFENDANTS?? REALLY??
 __________________________________


                  NOTICE OF REQUEST FOR ADMISSION ON NON-PARTY


       Plaintiff Jakub Madej notes on the record that he served two requests for admission on
non-party Debbie Hackett via email and certified mail on May 6, 2020.
       As a non-party, Ms. Hackett is naturally not obliged to answer plaintiff’s request under Fed
R Civ P 36. Nevertheless, answering plaintiff’s requests will help all parties involved clear the rec-
ord.
       Plaintiff asked Ms. Hackett whether the document attached (i) is a genuine copy of email
conversation entitled “Madej v. YU - extension of time” that she initiated on April 6, 2020, and
(ii) correctly states all details of email conversation entitled “Madej v. YU - extension of time” that
she initiated on April 6, 2020.


Dated: May 6, 2020 in Las Vegas, Nevada.


                                                               Respectfully submitted,
                                                               /s/ Jakub Madej

                                                               Jakub Madej
                                                               65 Dwight St
Case 3:20-cv-00133-JCH Document 91 Filed 05/06/20 Page 2 of 2




                                       New Haven, CT 06511
                                       Telephone: (203) 928-8486
                                       Facsimile: (646) 776-0066
                                       Fax: (203) 902-0070
                                       Email: j.madej@lawsheet.com




                                                                     2
